Citation Nr: 1724075	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  17-10 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an increased initial rating in excess of 30 percent for other specified trauma related disorder with major depressive disorder (MDD) and a history of posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual employability (TDIU).


REPRESENTATION

Appellant represented by:	Utah Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Jonnese S. Crandol, Associate Counsel

INTRODUCTION

The Veteran had active service in the Army from September 2001 to February 2002 and from December 2003 to March 2005.  He is also a recipient of the Combat Action Badge. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2015 and June 2016 rating decisions of the Salt Lake City, Utah Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2017, the Veteran filed a substantive appeal (VA Form 9) and stated that his depression and PTSD makes it hard for him to "hold down a job."  Where a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board finds the issue of entitlement to a TDIU was raised by the record when the Veteran claimed entitlement to TDIU, due to, at least in part, his PTSD with depressive disorder.  Therefore, the issue is added to the issues on appeal.

The claims file is now entirely in VA's secure electronic processing systems, the Virtual VA electronic claims file, and the Veterans Benefits Management System. 


FINDINGS OF FACT

1.  The probative evidence indicates that the Veteran's current sleep apnea is unrelated to service or to an event or occurrence therein. 

2.  The Veteran's PTSD is manifested by symptoms such as occupational and social impairment with reduced reliability and productivity due to such symptoms as: depression and anxiety, panic attacks occurring twice a week and when driving, anger and irritability, difficulty in adapting to stressful situations, chronic suicidal ideation, insomnia, trouble concentrating, nightmares, hypervigilance, and difficulty in adapting to stressful circumstances. 

3.  For the entire period on appeal, the Veteran has a combined rating of 50 percent disabling as of August 29, 2014. 

4.  The evidence does not show that the Veteran is unable to obtain or maintain substantially gainful employment due to his service-connected PTSD.  


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  The criteria for an initial 50 percent rating, but no higher, for other specified trauma related disorder MDD and a history of PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.9, 4.126, 4.127, 4.130, Diagnostic Codes 9440, 9411 (2016).

3.  The criteria for a total disability rating based on individual unemployability have not been met.  38 U.S.C.A. §§ 101, 1155, 5303 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant Laws and Regulations

The Veteran is appealing the original assessment of a denial of service connection for sleep apnea.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran is also appealing the evaluation following an award of service connection for other specified trauma related disorder with MDD and a history of PTSD at a 30 percent evaluation.  Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating increased rating claims, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations for psychiatric disabilities are assigned pursuant to 38 C.F.R. § 4.130.  Under Diagnostic Code 9411-9440, psychiatric impairment for PTSD is rated under the General Rating Formula for Mental Disorders.  A rating of 30 percent is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events). 

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Id. at 2.  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 4.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 2.

A.  Sleep Apnea

The Veteran contends that he is entitled to service connection for sleep apnea because this condition got worse while he was in Iraq.  The Veteran reported that his wife told him he snored really badly when he once came back home for a two week vacation while being stationed in Iraq.  Friends from his unit also encouraged the Veteran to get his snoring evaluated.  He further reported to his treating VA physician that while he was in the Army, he was always told that he snores and stops breathing in his sleep.  In March 2015, the Veteran reported that he gets adequate sleep, and he can fall asleep really well.  However, his doctor noted that his sleep changes appeared to be most consistent with depression.  The Veteran also reported that the doctor who administered his sleep apnea test told him that if his sleep apnea was left untreated, his PTSD would get worse.   

The Veteran's service treatment records are silent for any complaints or treatment related to sleep apnea or snoring.  In-service treatment records show that in March 2004, the Veteran sought medical treatment for the following: "Allergies.  Loss of sleep."  The Veteran was diagnosed with allergic rhinitis with nasal congestion and was prescribed Benadryl at night and pseudoephedrine.  The treating doctor also recommended that he increase his fluid intake and advised him to seek additional treatment if his symptoms worsened.  The record does not contain any other treatment notes that indicate any sleep problems.  Other than the note mentioning that he was experiencing "loss of sleep," the record is silent for any complaints or treatment related to sleep apnea or snoring. 

The Veteran's post-service VA and private treatment records show the Veteran did not seek treatment for his sleep apnea until 2016, almost 11 years after he was discharged from active duty.  In March 2016, the Veteran's history and symptoms were found to be suggestive of obstructive sleep apnea.  In June 2016, the Veteran was given a cannula for nocturnal oxygen therapy.  In August 2016, the Veteran underwent a sleep study at Precision Sleep Center and was diagnosed with severe obstructive sleep apnea.  Clinical observations during the sleep study indicated that the Veteran exhibited moderate snoring prior to the application of the CPAP.  The Veteran reported snoring, apneas, excessive daytime sleepiness, an Epworth Sleepiness Scale score of 13 out of 24, frequent nocturnal awakenings, and restless legs.    

In January 2017, the Veteran was afforded a VA examination for sleep apnea.  The examination was performed by a qualified physician who reviewed the claims file and performed an in-person examination of the Veteran.  The examiner noted the Veteran was diagnosed with obstructive sleep apnea in August 2016.  The examiner also noted the Veteran's in-service reported complaints of "Allergies.  Loss of sleep."  However, the examiner indicated that the Veteran's condition was treated with Benadryl and pseudoephedrine and there were no other treatment notes that referenced any solution to the Veteran's allergy condition.  The examiner opined that there is no medical evidence showing a causal relationship between having an acute episode of allergic rhinitis with nasal congestion and then developing obstructive sleep apnea over 10 years later.  The examiner further opined that the Veteran's obstructive sleep apnea is more likely due to his body mass index (BMI) of 40, which places the Veteran in the obese category.  The examiner referenced "UpToDate" as support for his medical opinion.  According to the examiner, "UpToDate" indicates that obesity, in both males and females, is the strongest risk factor for obstructive sleep apnea.  Furthermore, the prevalence of obstructive sleep apnea progressively increases as the BMI and associated markers (e.g., neck circumference, waist-to-hip ration) increase.

After reviewing the evidence of record, the Board finds that application of the relevant law and regulations warrants a finding that the preponderance of the evidence weighs against granting service connection for sleep apnea. 

As the medical records and examination reports reflect that the Veteran has a diagnosis of obstructive sleep apnea, he has met the current disability requirement.  The weight of the evidence reflects, however, that his current sleep apnea was not incurred during and is not related to service.  The opinion of the January 2017 VA examiner provides the only competent and probative medical opinion of record as to this issue.  This opinion was provided by a physician who reviewed the entire claims file, performed an in-person examination of the Veteran, and provided a medical opinion adequately supported by rationale.  Accordingly, this medical opinion is found to be competent and highly probative evidence regarding the relationship of the Veteran's sleep apnea to service, and it is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  In this case, the only competent, probative medical opinion on the question of medical etiology weighs against the claim, and neither the Veteran nor his representative has presented or identified any contrary medical evidence or opinion.

There are no contrary medical opinions to the opinion of the January 2017 examiner of record; however, the Board must also consider the Veteran's lay statements regarding a relationship between sleep apnea and service.  In this regard, the Board accepts the Veteran's credible lay statements asserting that he snored in service, as well as his reports that his wife and fellow servicemen observed him snoring while he was in the Army.

Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran, his spouse, and his fellow servicemen are competent to report symptomatology such as snoring.  They are not, however, competent to provide a diagnosis on a complex medical condition such as sleep apnea or a relationship between any in-service symptoms and the Veteran's current diagnosis, as this refers to an internal medical process that extends beyond an immediately observable cause-and-effect relationship that is of the type the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder).  

As the Veteran, his spouse, and his fellow servicemen have not been shown to have the appropriate medical training and expertise, they are not competent to render an opinion on a medical matter.  As such, the Board finds the opinions of a trained health care professional, in this case the January 2017 examiner, which is supported by a cogent rationale, to be of greater probative weight than the Veteran, his spouse, and his fellow servicemen's general lay assertions.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for sleep apnea.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  Significantly, however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B. Other Specified Trauma Related Disorder with MDD and a History of PTSD

The Veteran contends that his service-connected other specified trauma related disorder with MDD and a history of PTSD warrants an evaluation higher than 30 percent disabling.  The Veteran has stated that he feels his PTSD and depression is really bad.  He claimed that it's hard for him to focus and maintain a job.  The Veteran wrote that at times, it feels as if he cannot function.  He also wrote that he gets scared and experiences anxiety.

With respect to the Veteran's private treatment records, the Veteran was admitted to the hospital in June 2014 for 4 days.  Upon discharge, he was diagnosed with recurrent moderate major depression, panic disorder, agoraphobia, unspecified anxiety disorder, and attention deficit disorder.  The Veteran was admitted because, after having separated temporarily from his wife, he developed suicidal thoughts that involved going to the roof and stabbing himself with a knife.  At the time of admittance, he was experiencing an immense amount of anxiety as well.  He reported that he had not had any previous suicide attempts prior to this one (although he has had suicidal thoughts before), but he noted multiple stressors such as being unable to find a job, feelings of worthlessness, and his finances.  The Veteran also reported to the examiner that he had been crying and emotional.  He also noted that he had been getting angrier with his wife and children.  He reported that his depression would usually last 3 to 4 days, and then he would be manic for a couple of days.  He reported that he did not feel safe being home at that time.  The Veteran further reported that he was only getting about 3 hours of sleep at night.  He would sleep for a while, and then he would get up and wander around.  The Veteran reported having a history of using antidepressants off and on since the age of 16.  He indicated he also received some therapy as a teenager. 

On mental status examination, he was slightly overweight and casually dressed.  He presented his medical and social history in a very clear and coherent fashion.  The Veteran smiled, and he interacted very appropriately during the interview.  His behavior was unremarkable.  His psychomotor skills were unremarkable.  His attitude was very cooperative, his affect was mildly blunted, and his mood was mildly depressed.  His thought process was logical, linear, and goal directed.  He had an intact immediate, recent, and remote memory.  He denied any auditory or visual hallucinations, delusions, or paranoia.  The Veteran also denied feeling that he was an anxious or nervous kind of person.  Typically, the Veteran felt that he did not worry enough about things.  However, he did express having feelings of being restless and very irritable.  He expressed some mood swings going from yelling, feeling out of control, and then happy a short time later.  He also admitted to having panic attacks that occurred about twice a week.  The examiner's prognosis for the Veteran was fair.  

The Veteran's VA treatment records also show continuous treatment for his MDD and PTSD.  In June 2012, the Veteran sought readjustment counseling at the VA.  He reported to the counselor that he had suicidal thoughts, but did not have a plan at the time of examination.  He also reported that he had attempted to commit suicide in 2009.  He reported that in 2009, he found out he had high cholesterol and therefore, he could not re-enlist as he originally planned.  During that time, he also lost his permanent job and was expecting his fourth child.  Soon after, his wife found him with a knife, but she was able to calm him down.  He reported, at the time, present, infrequent, and passive thoughts of wishing he were dead.  He presented before the counselor as friendly, cooperative, and neat in appearance.  His affect was appropriate, and he had good judgement.  The Veteran reported not experiencing any delusions or hallucinations.  He also reported not having sleep disturbance.  He reported that he first sought mental health treatment in 2009 and started taking Prozac.    

The Veteran continued to seek treatment from his Readjustment Counselor at the VA until November 2014.  He also continued to express some suicidal ideation due to him not working.  However, he did not report an intent or plan.  

The Veteran attended a VA examination in November 2014.  The Veteran reported that he had been regularly attending outpatient counseling since 2012.  He noted that he was meeting with a readjustment counselor on a regular basis and that he was diagnosed with military related PTSD.  He reported that he was currently experiencing anger when driving, depression, and hopelessness about his life and circumstances.  The Veteran discussed that he remembers how he "used to weave in and out of traffic" in Iraq.  His primary re-experiencing symptoms were related to driving.  He reported becoming angry and distressed while driving.  However, he reported that his physiological responses when driving did not happen too often.  With respect to avoidant behaviors, he reported that he used to avoid driving, but that was no longer the case.  The Veteran did not exhibit any persistent shame, anger, guilt or blame related to his service.  

The examiner noted that, overall, the Veteran's mood and symptoms were currently mild.  The examiner opined the Veteran's mental health disabilities caused an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran did not evidence any paranoia or delusional thinking.  

In March 2015, the Veteran presented before an examiner with feelings of depression.  The Veteran was taking Trazodone to help him with sleeping since being discharged from the hospital and he felt that it was helping him sleep better.  The Veteran reported that he had some nightmares, and he would get flashbacks from when he was in Iraq when he would drive his wife.  While driving, he reported that he starts to be aggressive, and wants people in front of him to move.  The Veteran indicated that he experiences panic attacks while he is driving. He indicated that Cymbalta helped him with his irritability and it helped him feel calmer.  He did not report feeling hopeless about the present or future, and he did not report having any recent thoughts about taking his life.  He also reported not having any delusions, paranoia, or hallucinations.  During his episodes of depression, he reported that he feels like he cannot get out of the bed, has insomnia, tends to eat more, and has trouble concentrating and making decisions.  

The Veteran discussed remembering how he used to weave in and out of traffic in Iraq while driving.  The Veteran stated that he used to avoid driving, but that he did not feel that way anymore.  He also stated that he does not avoid thoughts or conversations related to his service.  He did not evidence persistent shame, anger, guilt or blame related to his service.  He also did not evidence any negative altercations in mood or emotional withdrawal as evidenced by his close emotional connection to his wife and his family.  He also expressed happiness with his social circle.  However, he expressed mainly experiencing anger when driving.    

In October 2015 during a VA examination, the Veteran reported experiencing increased anxiety while driving due to experiences driving while in Iraq.  He still continued to drive his vehicle despite the increased distress he experienced while driving.  Also, the Veteran reported that he is "always scared for [his] life."  His depressed and angry mood continued to be present, but it was much less severe than it was previously.  He reported that he was experiencing difficulty initiating and maintaining sleep and poor energy levels.  

In February 2016, the Veteran reported that he did not have suicidal ideation, intent, or a plan at that time.  However, he reported that at times he gets "thoughts," (referring to suicidal ideation) but that he calls for help and always reaches out to others when he does have such thoughts.  At the time, he reported having weekly therapy.  Upon examination, he was casually and appropriately dressed, cooperative, anxious, and had a positive mood.  He reported experiencing no hallucinations and delusions.  

In June 2016 during a depression medication management session, the Veteran reported that he was getting really sad, angry, and then really calm.  He told his doctor that he was sleeping about 6 to 7 hours at night, but he was having bad and repetitive dreams about incidents in Iraq.  He reported that he would wake up in a cold sweat.    

In November 2016, the Veteran had a scheduled home visit mental health check-in.  The Veteran presented with a stable attitude and expressed that he was doing better.  

During a mental health examination in January 2017, the Veteran expressed that he was having "thoughts" that he did not want to be "around anymore."  However, with further clinical inquiry, the Veteran denied current suicidal ideation, intentions, or plans.  Upon examination, the Veteran was alert and oriented.  He was also casually and appropriately dressed.  His thought process was linear, he was goal oriented, his speech was normal, and he was free of any bizarre content.  He did not report any hallucinations or delusions.  His mood was optimistic and motivated.  

During his most recent VA examination in February 2017, the Veteran reported increased distress when cued to reminders of his traumatic events such as driving.  The Veteran indicated that his sleep had improved significantly with the use of his CPAP machine, and he is able to now get seven hours of sleep per night without difficulty.  He reported that he continues to feel anxious and on edge, and he experiences a predominant sense of fear.  The Veteran reported that he feels extremely watchful and on guard even when there is no real need to be.  He endorsed feelings of hopelessness, worthlessness, and low energy.  He did not exhibit any delusions or hallucinations.  His remote, recent, and immediate memory were normal.  He did not have any problems completing his activities of daily living.  The examiner opined that the Veteran's depression and PTSD caused an occupational and social impairment due to mild or transient symptoms which would decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  The examiner further opined the Veteran's reported symptoms and functional impairment were consistent with mild other specified trauma and stressor related disorder. 

Based on the evidence above, the Board finds that the assignment of a 50 percent initial rating is appropriate.  The evidence demonstrates that the Veteran has deficiencies in mood due to symptoms from depression and anxiety, panic attacks occurring twice a week and when driving, anger and irritability, difficulty in adapting to stressful situations, and chronic suicidal ideation (including two previous suicide attempts).  Resolving all reasonable doubt in favor of the Veteran, the evidence of record reflects an overall disability picture of occupational and social impairment with reduced reliability and productivity, and a 50 percent evaluation is warranted.  

While the Veteran demonstrated, at times, severe symptoms associated with his mental health disabilities, the overall evidence was not reflective of an occupational and social impairment with deficiencies in most areas, and a 70 percent rating cannot be assigned.  The evidence shows that the Veteran had suicidal ideation and that he had made 2 suicide attempts in the past.  However, the Veteran reported that when he did experience suicidal thoughts, he would reach out to others for help.  While the Veteran did endorse having panic attacks, he indicated that these occurred twice or week or while driving.  The Veteran also experienced depression and crying spells at times.  However, the evidence does not show that the Veteran's panic attacks or depression were near-continuous or that they affected his ability to function independently, appropriately, and effectively.  While the Veteran often claimed that he becomes irritable while driving, these did not lead to periods of violence such that he was seen as having impaired impulse control.  However, during his examinations, he presented with a normal recent, remote, and immediate memory.  Most recently in January 2017, the Veteran's mood was viewed as being motivated and optimistic.  His thought process was linear, he was goal oriented, his speech was normal, and he was free of any bizarre content.  Further, the Veteran was consistently oriented to all spheres and had neat personal appearance and hygiene.  He did not engage in obsessional rituals, nor did he have an inability to establish and maintain effective relationships.  Indeed, the evidence shows that the Veteran was able to maintain social and work relationships.  These symptoms are not indicative of the criteria necessary to satisfy a 70 percent rating evaluation.  They do not reflect occupational and social impairment with deficiencies in most areas.  As such, a 70 percent rating evaluation is not warranted. 

Similarly, while the Veteran demonstrated, at times, severe symptoms associated with his mental disabilities, the overall evidence was not reflective of total occupational and social impairment, and a 100 percent rating cannot be assigned.  Indeed, the Veteran did not endorse having difficulty in establishing and maintaining effective work and social relationships.  In fact, the Veteran reported that when he was working, he felt comfortable and got along with his supervisor and peers.  He also indicated that he had a close emotional connection to his wife and his family, and expressed happiness with his social circle.  While the Veteran did have suicidal ideation and past suicide attempts, this did not rise to the level of persistent danger of hurting himself, as he had made 2 attempts during the entire appeal period and reported that when he had suicidal thoughts, he would reach out to others for help.  The evidence also consistently shows that the Veteran did not have gross impairment in thought processes or communication, delusions or hallucinations, grossly inappropriate behavior, inability to perform activities of daily living, disorientation to time or place, or memory loss.  These symptoms are not indicative of the criteria that satisfy a 100 percent rating evaluation.  They do not reflect total occupational and social impairment.  As such, a 100 percent rating evaluation is not warranted.

The Board acknowledges that symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In other words, symptoms comparable to those listed in the General Rating Formula could be considered in evaluating the Veteran's extent of occupational and social impairment.  Accordingly, in this case, the Board finds that the existence and severity of the Veteran's symptoms associated with other specified trauma related disorder with MDD and a history of PTSD are adequately contemplated by the relevant rating criteria and are comparable indicators of the type of occupational and social impairment contemplated in the criteria provided for a 50 percent rating under the Rating Formula.

The Board has also considered the Veteran's assertions regarding his psychiatric symptoms, and acknowledges that he is competent to report his own observations with regard to the severity of his symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds his statements to be credible and consistent with the rating now assigned.  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals and the documented medical treatment records are of greater probative weight than the Veteran's more general lay assertions that a rating higher than 50 percent is warranted. 
  
Based on this evidence, the Board finds that the Veteran's impairment due to other specified trauma related disorder with MDD and a history of PTSD is most consistent with a 50 percent rating throughout the entire period on appeal, but the preponderance of the evidence indicates that a rating higher than 50 percent is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

C. TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16 (a).

The Veteran is only service-connected for other specified trauma related disorder with MDD and a history of PTSD, evaluated as 50 percent disabling as a result of the above decision.  Currently, he does not meet the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  On the other hand, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disabilities.  See 38 C.F.R. § 4.16(b).  

After reviewing all the evidence of record, the Board concludes that there is no evidence suggesting that the Veteran would be unable to obtain and maintain substantially gainful employment due to his service-connected disability.  Accordingly, his claim for entitlement to TDIU is denied.

The Veteran reported to a VA examiner that he graduated from an alternative high school.  He later attended college but quit after one semester.  He reported that he failed all of his college level classes.  With respect to his work history, the Veteran reported that he worked at McDonalds Restaurant.  He has also performed maintenance and landscaping work.  During the examination, he reported that he had obtained his commercial driver's license and that he was "about to get his forklift training."  While he was deployed in Iraq, he worked as a truck driver and was involved in building roads, schools, ammunition and fuel depot points, and transporting equipment.  After deployment, he worked as a janitor and remained with the company for 4 years.  He reported that he left his position as a janitor for a better paying job.  He did not report that his PTSD was the reason why he left his janitorial job.   In 2007, the Veteran reported that he started a new driving position, but he was laid off after a year because the company went bankrupt.  Since 2008, the Veteran reported that he has gone to school, worked at group homes, and worked at Desert Industries.  The Veteran reported that he has not worked since 2015.  The Veteran indicated that when he was working, he felt comfortable and got along with his supervisor and peers.  

Based on the foregoing evidence, the Board finds that the Veteran's service-connected mental health disabilities do not prevent him from obtaining and maintaining substantially gainful employment.  The Board acknowledges the Veteran's assertion that he is unemployable due to his mental health disabilities.  However, despite noting that the Veteran's problems with anxiety, depression, irritability, and poor sleep would affect any type of employment, the Veteran stated that he gets along with his supervisors and peers.  The November 2014 VA examiner also found that the Veteran's PTSD and depression would cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Moreover, the February 2017 examiner opined that the Veteran's mental health impairments would cause occupational and social impairment due to mild or transient symptoms which would decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  The competent and probative medical opinions in the record indicate the Veteran's service-connected other specified trauma related disorder with MDD and a history of PTSD does not prevent gainful employment.  There is no evidence that the Veteran's service-connected mental health disorder prevented him from obtaining and maintaining gainful employment in which he had limited contact with others.   

Again, the issue is not whether the Veteran is unemployed or has difficulty finding employment, but rather, whether the Veteran is capable of performing acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The evidence does not show that he cannot perform the acts required by employment in which he has limited contact with others due to his service-connected other specified trauma related disorder with MDD and a history of PTSD.  While the Board is cognizant that the Veteran would have difficulty working due to having problems dealing with stress, anxiety, depression, irritability, and poor sleep, the preponderance of the evidence of record demonstrates that the Veteran is not precluded from securing and following substantially gainful employment due to his service-connected mental health disabilities.   

The probative evidence of record shows that the Veteran is capable of performing the acts required in obtaining and maintaining a substantially gainful occupation in which he has limited contact with others.  Unfortunately, the fact that a veteran is currently not working or may have difficulty finding a job is not determinative in adjudicating a claim for a TDIU rating.  As previously stated, the evidence does not show that the Veteran's service-connected mental health disabilities makes him incapable of performing the physical and mental acts required by employment in which he has limited interaction with others.  Thus, referral for extraschedular consideration for entitlement to a TDIU is not warranted.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim for a TDIU rating due to service-connected mental health disabilities.  Consequently, the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

Entitlement to sleep apnea is denied.

Entitlement to an initial 50 percent rating, but no higher, for other specified trauma related disorder with MDD and a history of PTSD is granted.

Entitlement to a TDIU is denied. 



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


